Citation Nr: 0309557	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a timely substantive appeal has been filed with 
respect to a March 1994 rating decision.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post arthroscopy with partial medial 
meniscectomy of the right knee.

3.  Entitlement to an initial compensable evaluation for 
residuals of cold weather injury of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran failed to appear at a scheduled hearing which he 
had requested before a Member of the Board (now Veterans Law 
Judge) at the RO in March 1998, thereby constituting a 
withdrawal of the request for a hearing.  38 C.F.R. 
20.702(d).

This matter was previously before the Board in June 1998, at 
which time it was remanded for additional development.

In February 2002 the veteran requested that his claim for 
entitlement to service connection for diarrhea, claimed as 
secondary to a parasite infection in service, be reopened.  
By rating decision of December 2002 that attempted reopening 
was denied.  There has been no notice of disagreement filed, 
therefore that issue is not before the Board for appellate 
consideration at this time.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for status post arthroscopy with partial medial 
meniscectomy of the right knee and to an initial compensable 
evaluation for residuals of cold weather injury of both feet 
are addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran was notified in March 1994 of a rating 
decision in which the RO denied entitlement to service 
connection for residuals of parasitic infections of the 
digestive tract and diarrhea.

2.  In response to a timely filed notice of disagreement 
(NOD), a statement of the case (SOC) addressing the issue of 
entitlement to service connection for residuals of parasitic 
infections of the digestive tract and diarrhea was mailed to 
the veteran on May 12, 1995.  The veteran was notified of the 
need to perfect his appeal.

3.  A substantive appeal as to the claim of entitlement to 
service connection for parasitic infections of digestive 
tract and diarrhea was not timely filed, as it was received 
at the RO on July 20, 1995.

4.  In a letter dated August 20, 1998, the RO notified the 
veteran that it had identified an issue as to the timeliness 
of his substantive appeal.  He was given 60 days in which to 
respond and to submit any evidence pertinent to that issue.  
He failed to respond within the 60-day time period.  


CONCLUSION OF LAW

The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection for 
residuals of parasitic infections of the digestive tract and 
diarrhea; thus, the Board has no jurisdiction over this 
matter, and the appeal must be dismissed.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 1994 the RO granted service connection for post-
operative right medial meniscectomy with a 10 percent 
disability evaluation, migraine headaches with a 10 percent 
disability evaluation, and history of cold weather injury of 
both feet (frostbite and immersion foot) with a zero prevent 
evaluation.  In addition, the RO denied entitlement to 
service connection for external hemorrhoids, a left knee 
disorder with arthritis, right testicle pain, status post 
bilateral vasectomy, a neck injury with arthritis, left 
shoulder pain with arthritis, poison oak and ivy infections 
and rashes, parasitic infections of the digestive tract and 
diarrhea, a nodule on the base of the penis, blood clots in 
the vein of the right arm, lower back pain with arthritis, 
fracture of the right foot with arthritis, fracture of the 
right hand with arthritis, fracture of the left hand with 
arthritis, residuals of left ankle injury with arthritis, 
throat problems, lung problems and bronchitis, urinary tract 
infections, hearing loss, scar from an accident, right hip 
injury with arthritis, gastrointestinal problems with 
gastritis and duodenal ulcers, painful left heel, plantar 
fasciitis, lumps in the abdomen, sinus condition, ear 
infections, tinnitus, ringing in the ears, and mouth 
ulcerations.

In January 1995 the veteran filed an NOD as to the RO's 
determination.  In addition, in January 1995, the veteran's 
representative submitted an additional NOD in behalf of the 
veteran, in which he indicated that the veteran was in 
"complete disagreement with the rating decision dated March 
14, 1994 . . . ."

By rating action in April 1995 the RO determined that clear 
and unmistakable error had been committed in the rating 
decision of March 1994 as to certain issues, and granted 
service connection for tinnitus (ringing in ears) with a 10 
percent disability evaluation, plantar fasciitis of the left 
heel with a zero percent evaluation, and recurrent mouth 
ulcers with a zero percent evaluation.  In addition, the 
evaluation for migraine headaches was increased to 30 
percent.  

In May 1995 the RO issued an SOC regarding the denied issues 
of service connection for a left knee disability with 
arthritis, arthritis of the right knee, right testicle pain 
as residual of bilateral vasectomy, neck injury with facet 
sprain and muscular ache, hearing loss, left shoulder 
disability with arthritis, rash due to poison ivy and oak 
infections, parasitic infections of the digestive tract, 
diarrhea, gastritis and duodenal ulcer, nodule at the base of 
the penis, blood clot in a vein of the right arm, with 
superficial thrombophlebitis, low back pain, fracture of the 
right foot with arthritis, fracture of the right hand with 
arthritis, fracture of the left hand with arthritis, left 
ankle injury with arthritis, throat problems, lung problems 
and bronchitis, urinary tract infection, scar from accident, 
right hip contusion with arthritis, a sinus condition and an 
ear infection.

In July 1995 the RO received the veteran's substantive appeal 
(VA Form 9) in which he stated, "I am satisfied with my 
present combined evaluation of 40% (Dated 13 April 1995).  
[However,] I do not feel that I have received a proper 
evaluation or treatment for the diarrhea that I have had 
continuously since a deployment to Puerto Rico in February of 
1993."  The Form 9 was dated by the veteran on June 30, 
1995, and no covering envelope bearing a postmark is of 
record.

In a June 1998 decision, the Board considered the multiple 
issues as listed above in the SOC, and raised the issue of 
timeliness of the submission of the veteran's substantive 
appeal.  The case was remanded for the RO to advise the 
veteran and his representative that the timeliness of his 
substantive appeal was at issue, and to afford the veteran 
the opportunity to respond and submit any evidence pertinent 
to the issue of whether his substantive appeal was filed in a 
timely manner.  

In August 1998 the RO advised the veteran regarding the 
timeliness of his substantive appeal and afforded him sixty 
days to respond on the issue of whether a timely appeal was 
submitted and to submit any evidence pertinent to the issue.  
The veteran did not reply to the notification letter of 
August 1998 within the sixty-day period.

In December 1999 the RO issued a supplemental statement of 
the case (SSOC) in which it was determined that a substantive 
appeal as to the VA rating decision of March 1994 had not 
been timely filed.

II.  Legal Analysis

The question here is whether the veteran filed a timely 
substantive appeal with regard to his claim.

The Board notes initially that the veteran attempted to 
perfect an appeal only as to the denial of the claim of 
entitlement to service connection for parasitic infections of 
the digestive tract and diarrhea.  On the VA Form 9 he 
submitted, he specifically noted that he was satisfied with 
the combined 40 percent evaluation he had been assigned, and 
perfected the appeal only as to the issue of entitlement to 
service connection for parasitic infections of digestive 
tract and diarrhea (which the veteran described as diarrhea).  
Thus, the veteran did not attempt to perfect an appeal as to 
any of the multiple disorders listed in the SOC, other than 
the claim for diarrhea.  Therefore the Board will consider 
the issue of the timeliness of the veteran's appeal only as 
to the issue of entitlement to service connection for 
parasitic infections of digestive tract and diarrhea.

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect his appeal with regard to his claim 
of entitlement to service connection for parasitic infections 
of digestive tract and diarrhea.  An appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
provided, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  If the SOC and any prior SSOCs 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Moreover, an appeal postmarked prior to the expiration of the 
applicable time period will be accepted as timely filed, and, 
in the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305.

In the present case, in March 1994, the RO issued a rating 
decision in which it granted some of the veteran's claims and 
denied others, as specifically described in the Factual 
Background section of this decision, above.  The veteran was 
notified of that decision in correspondence from the RO, 
dated also in March 1994.  The veteran submitted an NOD in 
January 1995, and the RO issued him an SOC on May 11, 1995.

Neither the veteran nor his representative filed a timely 
substantive appeal within 60 days of the May 12, 1995, 
mailing of the SOC, or within one year of the March 1994 
notice letter.  The expiration date for filing his 
substantive appeal, pursuant to the provisions of 38 C.F.R. § 
20.302(b) was July 11, 1995, that date being later than the 
end of the one-year period that began on the date the RO 
notified the veteran of the denial of the claim.  The Board 
also notes that neither the veteran nor his representative 
requested an extension of time for filing, in accordance with 
38 C.F.R. § 20.303.  The earliest document filed by the 
veteran or his representative regarding this issue was the 
Appellant's Post-Remand Brief, dated April 14, 2003.

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal.  The 
evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
SOC, and he was also advised of what was required of him if 
he needed more time to do so.  The veteran did not comply 
with the instructions set forth in the VA Form 4107 provided 
in March 1994, nor did he comply with the instructions set 
forth in the cover letter that accompanied the May 1995 SOC.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or the response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before July 12, 1995.  There is no evidence of record 
that the veteran ever requested an extension of time to file 
his appeal.  Even giving him the benefit of presuming that 
his appeal was postmarked five days prior to the date of its 
receipt by the RO, the appeal was untimely.

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  There is no other submission from the veteran or his 
representative that could be reasonably construed to be a 
timely substantive appeal, and there has been no contention 
advanced to the contrary.  A timely substantive appeal not 
having been filed with regard to the March 1994 rating 
decision, the appeal has not been perfected, and it must be 
dismissed.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute specifies that the Secretary shall 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, 
because there is no reasonable possibility that it would aid 
in substantiating the veteran's claim.  As discussed in 
detail above, the record reflects that the veteran was 
advised of the necessity to file his appeal within one year 
from the date of notice of the initial rating or 60 days 
after the date of issuance of the SOC, and he was also 
advised of what was required of him if he needed more time to 
do so.  He was provided with his procedural and appellate 
rights in the VA Form 4107 provided in March 1994, and in the 
cover letter and instructions that accompanied the May 1995 
SOC.  Nevertheless, the veteran did not submit a timely 
substantive appeal regarding the issue of entitlement to 
service connection for parasitic infections of digestive 
tract and diarrhea.

In addition, we note that, in August 1998, the veteran and 
his representative were advised by the RO that the issue of 
timeliness of the substantive appeal was under consideration, 
and that he was being afforded an opportunity to submit 
evidence and/or argument as to that issue.  There was no 
response from the veteran or his representative with the 60 
days afforded for a response.  

Under such circumstances, where the veteran has not complied 
with the legal requirement for perfecting an appeal, the 
Board finds that further development pursuant to the 
provisions of the VCAA is not warranted, as no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C.A. § 5103A (West 
2002)).  See Wensch v. Principi, 15 Vet. App. 362, 367- 68 
(2001) ("VCAA is not applicable in all cases").


ORDER

The veteran having failed to file a timely substantive appeal 
regarding the issue of service connection for residuals of 
parasitic infections of the digestive tract and diarrhea, the 
matter is not properly before the Board for appellate review, 
and the appeal is, accordingly, dismissed.


REMAND

As noted above, during the pendency of the veteran's appeal, 
the President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The statute 
also revised the former section 5107(a) of title 38, United 
States Code, to eliminate the requirement that a claimant 
must come forward first with evidence to well ground a claim 
before the Secretary of Veterans Affairs is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.

In this case, a review of the record discloses that, by 
rating decision in March 1994, service connection was granted 
for postoperative right medial meniscectomy with a 10 percent 
disability evaluation assigned, and history of cold weather 
injury of both feet with a zero percent evaluation assigned.  
The veteran filed a timely NOD in January 1995 with respect 
to the evaluations assigned for both issues.  

In a Board remand issued in June 1998, the RO was to 
instructed to conduct further development on the issues of 
entitlement to increased evaluations for cold weather injury 
to both feet and for status post right knee arthroscopy with 
partial medial meniscectomy.  Specifically, the Board 
recognized that those issues had not been addressed in an SOC 
that had been issued in May 1995.  

In September 2002 the veteran failed to report for VA 
compensation examinations for cold injury and joints.  

In December 2002 the RO issued an SOC which continued the 
initial evaluations assigned for status post arthroscopy with 
partial medial meniscectomy of the right knee, and cold 
weather injury of both feet.

The Board recognizes that, pursuant to 38 C.F.R. § 3.655(b), 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  However, in this case, it appears that the RO 
did not provide the veteran with notice of the provisions of 
38 C.F.R. § 3.655.  In particular, the Board notes that there 
is no indication that he was advised of the consequences of 
his failure to report.  Instead, it appears that the RO 
continued to adjudicate the veteran's claim for an increased 
evaluation of an initial grant of service connection.

Because the veteran has not been advised of the provisions of 
38 C.F.R. § 3.655, the Board finds that it would be 
inappropriate to proceed with a decision based on the 
evidence of record by reason of his failure to report.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991), holding 
that, while the veteran has a responsibility to report for VA 
examinations which have been scheduled, under 38 C.F.R. 
§ 3.655, it is incumbent upon VA to explain the potential 
implications of a failure to report).  Therefore, the issues 
of increased initial evaluations for status post arthroscopy 
with partial medial meniscectomy of the right knee, and cold 
weather injury of both feet, are remanded to afford the 
veteran another opportunity to be examined by VA examiners, 
and to be made fully aware of the requirements of 38 C.F.R. 
§ 3.655.

In addition, as to these issues, the RO has failed to issue a 
development letter consistent with the notice requirements of 
the VCAA.  The Court of Appeals for Veteran Claims has held 
that section 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and requires the Board to remand 
where the RO has failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Moreover, it 
is now highly questionable, in the wake of the Federal 
Circuit's decision in DAV v. Secretary, supra, whether the 
Board may cure a VCAA notice defect where the RO has not so 
notified the claimant.  In view of the foregoing, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VAOPGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran an 
evidentiary development notice consistent 
with the notice and assistance 
requirements of the VCAA, as clarified by 
Quartuccio, supra.

2.  The RO should contact the veteran to 
ascertain his willingness to report for 
examinations to determine the current nature 
and severity of his residuals of cold weather 
injury of both feet and his postoperative right 
medial meniscectomy disability.  

3.  If the veteran is willing to report for 
VA examinations, the RO should arrange for 
him to be afforded VA medical examinations to 
determine the current nature and severity of 
the service-connected disabilities.  All 
manifestations of current disability should 
be described in detail, including any 
orthopedic and neurologic residuals found to 
result from the service-connected 
disabilities.  The claims folder must be 
provided to the examiners for review in 
conjunction with the examinations.  The 
veteran is hereby advised that failure to 
report for any scheduled VA examination(s) 
may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2002).

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

5.  After the RO undertakes review of the 
issues, to include any additional evidentiary 
development and readjudication, the veteran 
and the veteran's representative should be 
provided with a SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the December 
2002 SOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



